O'CONNOR PLAYDON GUBEN & INOUYE LLP
A LIMITED LIABILITY LAW PARTNERSHIP

JERROLD K. GUBEN           3107-0
733 Bishop Street, Suite 2400
Honolulu, Hawaii 96813
Telephone: (808)524-8350
Facsimile: (808)531-8628
JKGra)
     ,opgilaw.com

Attorney for Debtors and Plan Proponents
AGU PLUS,LLC and AGU-V,INC.

                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF HAWAII

 In re                                                 Case No. 19-01529
  AGUPLUS,LLC,                                         Case No. 19-01530
                                                      (Chapter 11)
                        Debtor and
                        Debtor-in-Possession.         (Jointly Administered)

 In re
  AGU-V,INC.,                                          DEBTORS'JOINT CHAPTER 11
                                                       LIQUIDATING PLAN
                        Debtor and
                        Debtor-in-Possession.          Judge: Honorable Robert J. Faris


                 DEBTORS
                       'JOINT CHAPTER 11 LIQUIDATING PLAN
                          (dated November 23,2020)

                        This Joint Chapter 11 Liquidating Plan ("Plan")filed by AguPlus, LLC

and Agu-V,Inc.(the"Debtors")
                           , proposes to pay the allowed claims of creditors of

the Debtors from the proceeds of a Liquidating Trust to be established under this

Plan. If confirmed, this Plan will bind all persons it provides for, whether or not

 17516v1'.19-11131JKG
I(14r   5


U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 1 of 34
they accept this Plan, object to confirmation,file a proofofclaim or interest, or have

their claims or interests allowed in this case.

                     Upon confirmation ofthis Plan,the cash, tangible and intangible assets

of both ofthe Debtors, including claims and causes of action owned by the Debtors,

will be transferred into the Liquidating Trust and creditors of the Debtors will be

paid, over time, based on the allowed amount oftheir claims, from the assets of the

Liquidating Trust.           The Plan will treat the Estates of the Debtors as being

substantively consolidated as ofthe Effective Date. Allowed claims ofthe Debtors'

secured creditors will be paid first, priority claims will be paid on the Effective Date,

and unsecured creditors will be paid on a pro rata basis based upon a single list of

unsecured creditors for both Estates. The equity interests in the Debtors will be

extinguished on the Effective Date ofthe Plan.

                     The Plan will be administered by a Liquidation Trustee and all actions

taken under the Plan in the name of the Debtors shall be taken through the

Liquidation Trustee in accordance with the provisions of the Plan and the

Liquidation Trust Agreement. Upon the Distribution of all assets pursuant to the

Plan and the filing by the Liquidation Trustee ofa certification to that effect with the

Bankruptcy Court(which may be included in the application for the entry ofthe final

decree),the Debtors shall be deemed dissolved for all purposes without the necessity

for any other or further actions to be taken by or on behalfofthe Debtors or payments



617516v1119-110WKG
                                               -2-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 2 of 34
to be made in connection therewith; provided, however,that the Liquidation Trustee

may,but will not be required to,take appropriate action to dissolve the Debtors under

applicable state law.

                      Voting: You may be entitled to vote on this Plan. A Disclosure

Statement for the Debtors' Joint Chapter 11 Liquidating Plan (the "Disclosure

Statement"
         )that accompanies this Joint Chapter II Liquidating Plan explains the

voting rules and provides additional information.

                      Caution:     Your rights may be affected. Read these documents

carefully and discuss them with your attorney. (If you do not have an attorney, you

may wish to consult one.)

                      Effective Date: This Plan will become effective(the"Effective Date"
                                                                                        )

on the first day following the entry of a non-stayed and non-appealed confirmation

order, or, if that is not a business day, then the next business day after all other

conditions to the Effective Date having occurred.

                      Definitions and rules of construction are as set forth in the Bankruptcy

Code, 11 U.S.C. § 101 et. seq., and in the Federal Rules of Bankruptcy Procedure.

See §§ 101, 102 and 1101 and Rule 9001. All exhibits to this Plan are considered

part of this Plan but, in the event of any conflict between this Plan and its exhibits,

the terms of this Plan control.




617516v1119-1101JKG
                                                 -3-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 3 of 34
I.        ARTICLE I: TREATMENT OF CLAIMS AND INTERESTS

                       SUMMARY: The exhibits to the Disclosure Statement show how

claims and interests ofthe Debtors are to be treated under this Plan, as qualified and

explained below.

                       A. UNCLASSIFIED CLAIMS.

                       Some claims against the Debtors are unclassified (because they cannot

vote and, unless the claim holder agrees otherwise, their treatment is fixed by the

Bankruptcy Code). These unclassified claims include costs of administering this

bankruptcy case (Administrative Expense Claims), such as professionals' fees and

expenses of attorneys and accountant and other administrative expenses granted by

the Court. The last day to file a request for payment of Administrative Claims is 30

days after entry ofthe Order confirming the Plan (the"Confirmation Order"
                                                                        )or such

other date of as the Court may order.

                  B.       CLASSIFIED CLAIMS.
                       All other claims and interests against the Debtors are separated into one

of the following classes. Classes 1 and 2 are for claims that are "secured" by

collateral — such as a mortgage, or any other claim secured by a lien on property of

the bankruptcy estate (Collateral), or proceeds from the sale of Estate property.

Class 3 is for "priority" unsecured claims, Class 4 is for general (nonpriority)




617516v1119-1101.1KG
                                                  -4-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 4 of 34
unsecured claims, and Class 5, class of membership or equity interests, in the

Debtors, which will not survive the confirmation ofthe Plan under § 1141.

                     1.    Class 1: Finance Factors, Limited - Claim Secured by
                           Proceeds from the Sale of 4490 Pahoa Avenue Residence

                     Class 1 consists of pre-petition claims secured by collateral or lien on

the proceeds from the sale of estate property or liens created by a Court order.

Finance Factors, Limited ("FF") is the only claimant in Class 1, and asserts a lien

against the proceeds of the sale of the real property located at 4490 Pahoa Avenue

(the"Kahala Property"
                    ).

                     Notwithstanding its filing of proofs of claim against the Debtors,

Adversary Proceeding No.20-90013(the"Avoidance Action"
                                                     )has been filed by the

Debtors and Hannan objecting to FF's claim and seeking to avoid FF's lien. There

is currently approximately $1,558,867 being held to satisfy the Class 1 claim at an

escrow company, subject to distribution as allowed by the Court.

                     To the extent that FF's lien is avoided in the Avoidance Action, FF's

claim will be treated as a Class 4 non-priority general unsecured claim and the

proceeds from the sale of the Kahala Property will be treated under § 552 of the

Code.




617516v1119-110UKG
                                                -5-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 5 of 34
                       2.    Class 2: Hannan Ribiyou Kabushikigaisha — Junior Lien
                             for Debtor-in-Possession Financing

                       Hannan Ribiyou Kabushikigaisha(
                                                     "Hannan"
                                                            )holds a secured Class 2

 claim,created by Bankruptcy Court order, as ajunior lien on the sales proceeds from

 the sale ofthe Kahala Property, and a Super-Priority Administrative Expense Claim

for all post-petition advances made to the Debtors. Hannan's Class 2 Claim will be

 paid after any Allowed portion of the Class 1 Claim ofFF is paid.

                       3.    Class 3: Unsecured Priority Claims — 11 U.S.C.§ 507

                       An unsecured claim has "priority" if it is entitled to certain special

treatment under § 507. For example, if either of the Debtors owe you wages that

 you earned within 180 days before the bankruptcy petition was filed on November

29, 2019,then you may hold an unsecured priority claim for those unpaid wages.

                       Unpaid pre-petition claims of governmental entities, such State or

federal taxes, including taxes owed to the State of Hawaii and the State of Texas or

the federal government, if such taxes are not post-petition Administrative Expense

Claims, are unsecured priority claims.

                       Allowed Unsecured Priority Claims under section 507(a)(8) for taxes

(and secured claims under 11 U.S.C. § 1129(a)(9)(D)) will be paid over a period of

5 years from the Petition Date.




617516v1\19-1101.JKG
                                                 -6-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 6 of 34
                     4.    Class 4: Non-Priority General Unsecured Claims.

                     If you hold a claim that is not secured and is not entitled to a priority,

then you hold a Class 4 general unsecured claim. This class is divided into two

subclasses. Class 4 contains all general unsecured claims other than any small

claims in Class 4A (claims below the amount of$2,000 that, for convenience, are to

be paid in full on the Effective Date (as permitted by § 1122(b)).

                     A creditor may elect to be a Class 4A "convenience class" and be paid

in full on the Effective Date by waiving any claim in excess of $2,000.00. Claims

in Class 4 will be paid pro rata from the proceeds in the Liquidating Trust, as

administered by the Trustee of the Liquidating Trust.

                     The Liquidation Trust: Recovery and Payment of Claims.

                     The actual percentage of the recovery for claims in the various classes

largely depends on the total funds available in the Liquidating Trust and the total

allowed claims within that class. For example, if Administrative Expense Claims,

Secured Claims, or priority claims are larger than expected, then the percentage to

be paid to Class 4 Non-priority General Unsecured Claims would be reduced.

Distributions from the Liquidating Trust will be based on priorities and senior

classes must be paid in full before junior classes are paid. In other words, classes

will be paid in numerical order. The estimate of the recovery is calculated as

follows: (1)the total funds available for Class 4 under this Plan divided by (2)the



617516v1119-110UKG



U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 7 of 34
sum of all estimated allowed claims in Class 4, after the payment of secured,

administrative and unsecured priority claims. The Liquidating Trust will be funded

with existing cash and the proceeds of any recoveries on claims or causes of action,

including, but not limited to, forty percent(40%)of any judgment or settlement in

the case filed in the U.S. District Court for the District of Hawaii (the "USDC

Action"), styled Hannan Ribiyou Kabushikigaisha v. Agu Ramen LLC, et. aL, Civil

No. 19-00379(D. Haw.), and other Texas state court action, styled Hannan Ribiyou

Kabushikigaisha v. Personal Representative ofthe Estate ofHisashi Teddy Uehara,

et al., No. 20-DCV-272740 in the District Court for the 434'h Judicial District ofFort

Bend County, Texas (the"TUFTA Action"
                                    ),and Hawaii state court action, Hannan

Ribiyou Kabushikigaisha v. Personal Representative ofthe Estate ofHisashi Teddy

Uehara, et al., Civil No. XX-XXXXXXX DEO in the Circuit Court of the First Circuit,

State of Hawaii (the"HUFTA Action"
                                 ),and any avoidance claims of the Debtors,

which are not subject to the Amended Joint Prosecution Agreement.

                     5.    Class 5: Interests

                     Since AguPlus, LLC is a limited liability company,"interests" means

limited liability company membership interests or equity interests. AguPlus, LLC

owns 100% ofthe stock in Agu-V,Inc.

                     Since this is a Chapter 11 Liquidating Plan,there will be no distribution

to the holders of Class 5 membership interests in AguPlus, and the Debtors will be



517516v1119-110UKG
                                                 -8-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 8 of 34
dissolved as part of the closing of the case or and the equity interests will be

terminated under § 1141.

                C.        DISPUTED CLAIMS OR INTERESTS
                     A claim or interest is Disputed if(1)an objection has been filed against

it, or(2) it is not listed on Debtor's bankruptcy Schedules, or (3) it is listed on the

Debtors' Schedules as "disputed,""contingent," or "unliquidated," and(b) no proof

of claim or interest has been filed. All claims listed on the Omnibus Objection who

failed to file a proofofclaim on or before October 4,2020 are Disputed Claims that

will not receive any distributions.

                           Objection to Hannan's Claim

                     REI Food Service, Inc.("REI")and Finance Factors have filed separate

objections (the"Hannan Claim Objections"
                                       )to the $2,630,000 prepetition claim of

Hannan against AguPlus, LLC (the "Prepetition Note Obligations"
                                                              ), including a

request that Hannan's pre-petition claim be recharacterized as an equity interest.

                     The Hannan Claim Objections will be deferred until such time as there

are funds in the Liquidating Trust that are available to pay Class 4 Non-priority

Unsecured Creditors. All rights and defenses of the Debtors (and the Liquidating

Trustee), REI, Finance Factors, and Hannan are reserved and preserved.

                     If the matter is not settled, the Liquidating Trustee, REI and Finance

Factors will have the option to seek a hearing date from the Bankruptcy Court to



617516v1119-110UKG



U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 9 of 34
 continue to contest Hannan's Prepetition Note Obligations before any distributions

 are made to Class 4 Claimants.

                 D.        DISTRIBUTIONS TO CREDITORS

                       Except as otherwise specified in this Plan or by separate Court order,

 payments on each claim in Classes 1 through 4 will be made when the Liquidating

 Trust has received sufficient funds so that the Trustee of the Liquidating Trust

 declares a distribution to such class, after notice and hearing.

                       A separate, interest-bearing bank account(Claims Reserve) will be set

 up by the Liquidating Trustee to hold distributions for any claims that cannot be paid

 until they are allowed by court order, such as professional fees or Disputed claims

(i.e., Reserved Claims).

                       The Liquidating Trustee will be required to reserve enough funds to pay

 the distributions that each Reserved Claim will be entitled to receive if it is allowed

 in full or the amount in the Liquidating Trust provides for a pro-rata distribution to

the allowed claims. Distribution of unclaimed or excess funds. To the extent that

 a Reserved Claim is disallowed by final order, then, unless otherwise ordered by the

 court, the funds that had been reserved for such claim will be distributed as provided

 in this Plan to other creditors ofthe same class until such claims are paid in full. The

 distribution will follow the priorities set forth in 11 U.S.C. § 726.




617516v1t19-1101J KG
                                                 -1 O.
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 10 of 34
                      E.    SETTLEMENT

                      Liquidating Trustee will have the power and authority to settle or

compromise any claim by or against Debtors, subject to notice and court approval

 under Rule 9019 for as long as the court retains jurisdiction, provided, however,that

notice and Court approval will not be required for the Liquidating Trustee to settle

or compromise any claims against Debtor that are less than $2,000.00.

                 F.        POST CONFIRMATION ACTIVITY

                      As of the Effective Date, the Liquidation Trustee may conclude the

winding down ofthe Debtor's affairs and administer the Liquidation Trust, without

supervision ofthe Bankruptcy Court, other than those restrictions expressly imposed

by the Plan, the Confirmation Order, and the Liquidation Trust Agreement, as

applicable. Without limiting the foregoing, the Liquidation Trustee may pay any

charges it incurs for taxes, professional fees, disbursements, expenses, or related

support services, in connection with their respective duties, after the Effective Date

without application to and approval ofthe Bankruptcy Court.

IL       ARTICLE II: EXECUTORY CONTRACTS AND UNEXPIRED
         LEASES

                      On the Effective Date, Debtors'"executory" contracts (described in the

Disclosure Statement), will be rejected as stated in an exhibit attached to the

Disclosure Statement. Any executory contract or unexpired lease not expressly

assumed and listed on the attached Exhibit will be deemed rejected. The order


617516v1519-11 DUKG


U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 11 of 34
 confirming this Plan will constitute an order approving the treatment of executory

contracts and unexpired leases, whether the agreements assumed or rejected.

                     Rejection Bar Date. Any claim arising from the rejection of an

executory contract or unexpired lease under the immediately preceding paragraph

 must be filed by the later of(1)the general bar date for filing proofs of claim,(2)30

days after the date ofthe order confirming this Plan, or(3)30 days after the entry of

the order rejecting the executory contract. Rejection claims are general unsecured

claims in Class 4.

III.     ARTICLE III: MEANS OF IMPLEMENTATION

                A.       PRESERVATION OF CAUSES OF ACTION

                     On the Effective Date, all causes of action, rights of setoff and other

legal and equitable defenses of the Debtors and their Estates (collectively,"Causes

of Action"
         )shall be transferred to and vested in the Liquidation Trustee, for the

benefit of holders of all Allowed Claims, as set forth in the Plan unless expressly

released, waived, or relinquished under the Plan, the Confirmation Order or other

order ofthe Bankruptcy Court.

                     No Person may rely on the absence of a specific reference in the Plan

or the Disclosure Statement to any cause of action against them as an indication that

the Liquidation Trustee will not pursue a cause of action against them. The

Liquidation Trustee shall exclusively retain and may prosecute and enforce, and the



617516v1119-110UKG
                                               -12-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 12 of 34
 Debtors expressly reserve and preserve for these purposes, in accordance with

sections 1123(a)(5)(B) and 1123(b)(3) of the Bankruptcy Code, any claims,

demands, rights and Causes of Action, including, but not limited to, any and all

Causes of Actions, of potential but unknown value, against those entities listed on

Schedule 1 of the Plan. Notwithstanding anything to the contrary in this Plan, all

non-Insider (as that term is defined in Section 101(31) of the Bankruptcy Code),

preference or avoidance claims or Causes of Action of the Debtors, including, but

not limited to any actions or claims arising under section 544,547,548 549 and 550

of the Bankruptcy Code and any other similar or corresponding claims or actions

arising under state or any other law (collectively, the"Avoidance Actions"
                                                                         )against

any Person or Entity referenced on Schedule 1 of the Plan are explicitly preserved.

No preclusion doctrine, including, without limitation, the doctrines of res judicata,

collateral estoppel, issue preclusion, Claim preclusion, estoppel (judicial, equitable

or otherwise), claim splitting or laches shall apply to such claims and Causes of

Action by virtue of or in connection with the confirmation, consummation or

effectiveness ofthe Plan.

                  B.       ESTABLISHMENT OF A LIQUIDATING TRUST

                       On the Effective Date, the Liquidation Trust shall be formed pursuant

to the Plan and established and become effective in accordance with the Liquidation

Trust Agreement to liquidate all ofthe tangible and intangible assets ofthe Debtors,



617516v1\19-1101.1KG
                                                -13-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 13 of 34
and to enable the Liquidation Trustee to distribute the Liquidation Trust Assets in

accordance with the Plan and the Liquidation Trust Agreement. The intangible

assets of the Debtors include Causes of Action retained by the Estate under the

jurisdiction of the Bankruptcy Court described above. The Liquidation Trust shall

be established for the sole purpose of liquidating and distributing the Liquidation

Trust Assets, in accordance with Treasury Regulation section 301.7701-4(d), with

no objective to continue or engage in the conduct of a trade or business.

                     On the Effective Date, the Debtors shall transfer all of their tangible

and intangible assets to the Liquidation Trust. On or before the Effective Date, the

Liquidation Trust Agreement shall be executed by the Debtors and the Liquidation

Trustee and shall become effective without further action by any party. On the

Effective Date or as soon as practicable thereafter, a reserve shall be established to

pay the expenses related to liquidation and distribution Debtors' assets, including

without limitation, costs and expenses of counsel or other advisors, in accordance

with the Liquidation Trust Agreement. The terms of the Liquidation Trust

Agreement shall control as to all matters applicable to the Liquidation Trust. To the

extent there is any conflict between the Liquidation Trust Agreement and the Plan,

the Liquidation Trust Agreement shall govern.




617516v1t19-110UKG
                                               -14-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 14 of 34
                C.       POWERS AND DUTIES OF THE LIQUIDATION TRUSTEE.

                     As of the Effective Date, the Liquidation Trustee shall be appointed

 under section 1123(b)(3)(B) of the Bankruptcy Code, and shall serve in such

capacity, and shall have comparable authority as a bankruptcy trustee ofthe Debtors

as the exclusive representative of the Debtors' Estates or any corresponding

provision of federal or state laws and shall succeed to all of the Debtors' and the

Estates' rights. The powers, rights, and responsibilities of the Liquidation Trustee,

all of which shall arise upon the occurrence ofthe Effective Date, shall be specified

in the Liquidation Trust Agreement and shall include, but not be limited to: (a)

collecting and liquidating the Liquidation Trust Assets under the jurisdiction of the

Bankruptcy Court;(b)asserting, prosecuting, objecting to, pursuing, compromising

and settling in accordance with the Liquidation Trustee's reasonable business

judgment, all matters affecting the Estate, including, without limitation, Disputed

Claims, and/or other Causes of Action related thereto, to the extent set forth in the

Liquidation Trust Agreement and except as provided therein, without further order

ofthe Bankruptcy Court;(c) asserting and enforcing all legal or equitable remedies

and defenses belonging to the Debtors or their Estates, including, without limitation,

setoff, recoupment and any rights under section 502(d)ofthe Bankruptcy Code;(d)

acting on behalf of the Debtors in all adversary proceedings and contested matters

then pending or that can be commenced in the Bankruptcy Court and in all actions



617516v1119.110UKG
                                              -15-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 15 of 34
and proceedings pending or commenced elsewhere, and to settle, retain, enforce,

dispute, or adjust any claim and otherwise pursue actions involving assets of the

Debtor that could arise or be asserted at any time under the Bankruptcy Code, unless

otherwise, waived, relinquished or transferred in the Plan;(e)taking such actions the

Liquidation Trustee deems appropriate in his or her reasonable business judgment

against any Person with respect to a Claim or Cause of Action and commencing any

process or proceeding in the Bankruptcy Court or in any court of competent

jurisdiction in accordance with applicable laws, to the extent set forth in the

Liquidation Trust Agreement; (f) making distributions to holders of all Allowed

Claims, including Professional Fee Claims, in accordance with the Plan and

Liquidation Trust Agreement; (g) proceeding with and employing all discovery

devices permitted under applicable law, including Rule 2004 of the Bankruptcy

Rules, in order to investigate any claims or Causes of Action;(h)employing, without

further order of the Bankruptcy Court, professionals or other Persons to assist

him/her in carrying out his/her duties hereunder, and under the Liquidation Trust

Agreement, and compensating and reimbursing the expenses of those professionals

and other Persons, on the terms to be agreed to by the Liquidation Trustee and such

professionals and other Persons, without further order of the Bankruptcy Court, to

the extent set forth in the Liquidation Trust Agreement; (i) investing cash in

accordance with section 345 of the Bankruptcy Code, withdrawing and making



617516v1V19-110UKG
                                        -16-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 16 of 34
 distributions of cash to holders of Allowed Claims and paying taxes and other

 obligations owed by the Debtors or incurred by the Liquidation Trustee from

 available cash in accordance with the Plan;(j)coordinating the turnover ofproperty,

 if any, subject to rejected executory contracts or abandonment or liquidation of any

 retained assets and disposing of, and delivering title to others of, or otherwise

 realizing value of, all the remaining assets; (k) overseeing compliance with the

Debtors' accounting, finance, and reporting obligations and the filing of final tax

 returns, refund requests, audits, and other corporate dissolution documents, if

 required; (1) preparing financial statements and U.S. Trustee post-confirmation

 quarterly reports, until such time such time as the Bankruptcy Court enters an order

(i) dismissing the Chapter 11 Case,(ii) converting the Chapter 1 1 Case to a case

 under chapter 7 ofthe Bankruptcy Code, or(iii) approving a final decree closing the

Chapter 11 Case;(m)paying all other expenses for winding down the affairs of the

Debtors in accordance with a wind down budget or as otherwise agreed to by the

Liquidation Trustee, and in the event of a dispute that cannot be resolved, resolving

such dispute in the Bankruptcy Court, subject to the terms ofthe Plan;(n)executing

and delivering all documents, and taking all actions, necessary to consummate the

Plan, implement the Liquidation Trust Agreement business;(o)implementing and/or

enforcing all provisions of the Plan; and (p)such other powers as may be vested in

or assumed by the Liquidation Trustee pursuant to the Liquidation Trust Agreement,



617516v1119-1101JKG
                                        - 1 7-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 17 of 34
Plan, other Bankruptcy Court order, or as may be needed or appropriate to carry out

the provisions ofthe Plan and Liquidation Trust Agreement.

                 D.       APPOINTMENT OF THE LIQUIDATION TRUSTEE

                      The Debtors will suggest names of individuals to serve as the

Liquidation Trustee, which will be subject to the approval ofcreditors and the Court.

The Liquidation Trustee shall be deemed the Estate's sole representative in

accordance with section 1123 of the Bankruptcy Code and shall have all powers,

authority, and responsibilities specified in the Plan, including, without limitation, the

powers of a trustee under sections 704 and 1106 ofthe Bankruptcy Code.

                 E.       RESIGNATION OR REMOVAL OF LIQUIDATION TRUSTEE

                      If the Liquidation Trustee resigns or is removed, dissolves, or is

incapacitated, the terms of the Liquidation Trust Agreement shall govern regarding

the designation of a successor Liquidation Trustee, and following such designation,

the successor Liquidation Trustee, without further act, shall become fully vested

with all ofthe rights, powers, duties, and obligations of his or her predecessor, with

the same compensation of the predecessor Liquidation Trustee. No successor

Liquidation Trustee shall in any event have any liability or responsibility for the acts

or omissions ofany of his or her predecessors.

                F.        RESIGNATION OF DIRECTORS AND OFFICERS.

                      Upon the Effective Date of the Plan, the Debtors' Responsible Person

shall continue until relieved by separate Court Order. The Liquidation Trustee of

617516v1119-1101JKG
                                               -18-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 18 of 34
the Liquidation Trust shall be the representative of the Debtors post-Effective Date

and shall have authority to take any actions on behalf ofthe Debtors.

                 G.        EXCULPATION
                      The Liquidation Trustee shall have no liability for any action taken or

omitted to be taken in connection with or related to the winding down and post-

confirmation administration of the Debtors' Estates, except for (i) fraud, gross

negligence, or willful misconduct, and (ii) solely in the case of attorneys, to the

extent that such exculpation would violate any applicable rule of professional

conduct.


                      H.    FUNDING OF PLAN

                            1.     Exit Financing From Hannan

                      On the Effective Date, the Debtors will enter into a credit facility with

Hannan in the amount of up to $500,000, or an amount approved by the Court(the

"Exit Facility")on substantially the same terms as the prior financing (including a

super-priority administrative expense claim and the liens described below), to

provide the funding necessary to satisfy the Plan's cash payment obligations on the

Effective Date.

                      Hannan's existing Class 2 Claim of$250,000, plus applicable interest,

attorney's fees and costs, will be increased by an amount equal to the amount of the

Debtors' draw on the Exit Facility.



617516v1119-11ONJKG
                                                 -19-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 19 of 34
                      Hannan's Exit Facility will be secured by ajunior lien on existing assets

subject to a senior lien, and by a first-priority lien on all assets not subject to an

existing lien, as established by the Court.

                      As a condition to providing the Exit Facility, Hannan will receive a full

and general release of all claims arising before the Effective Date.

                            2.     Proceeds of Causes of Action

                      Payments to creditors not paid on the Effective Date will be funded by

proceeds from claims and causes ofaction, including the USDC Action,the HUFTA

Action, and the TUFTA Action, as provided by the Joint Prosecution Agreement.

                      In addition, the Liquidating Trust will receive proceeds from any

recoveries from Avoidance Actions brought by the Liquidation Trustee.


                      I.    DISTRIBUTION PROVISIONS

                            1.     No Distribution in Excess of Allowed Amount of
                                   Claim.

                      Notwithstanding anything to the contrary herein or in the Plan, no

holder of an Allowed Claim shall receive in respect of such claim any distribution

in excess ofthe amount ofsuch Allowed Claim,except as otherwise provided herein.

                            2.    De Minimis Distributions.

                      The Liquidation Trustee shall not be required to make any Cash

payment of less than twenty-five dollars($25.00).




617516v1119-110LIKG
                                                 -20-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 20 of 34
                           3.    Allocation of Payments.

                     Amounts paid to holders ofAllowed Claims that are entitled to payment

of interest, attorney's fees and costs in satisfaction thereof shall be allocated first to

the principal amounts of such Claims, with any excess allocated to interest, if any,

that has accrued on such Claims but remains unpaid, and then to attorney's fees and

costs.

                           4.    Timing of Distributions.

                     Each Distribution shall be made on the relevant Distribution Date

therefore and shall be deemed to have been timely made if made on such date or

within ten (10) days thereafter. No interest shall accrue or be paid with respect to

any Distribution as a consequence ofsuch Distribution not having been made on any

date specified herein.

                           5.    Manner of Payments Under the Plan.

                     Unless the Person or Entity receiving a distribution agrees otherwise,

any distribution to be made in cash under the Plan shall be made, at the election of

the Liquidation Trustee by check drawn on a domestic bank or by wire transfer from

a domestic bank.

                           6.    Setoffs.
                     The Liquidation Trustee is authorized, pursuant to and to the extent

permitted by applicable law, to set off against any Allowed Claim and the

distributions to be made on account of such Allowed Claim, the claims, rights, and


617516v1119-110UKG
                                               -21-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 21 of 34
 Causes of Action ofany nature that the Debtors' Estates may hold against the holder

 of such Allowed Claim; provided, however, that the Liquidation Trustee gives the

 holder of such Allowed Claim no fewer than five (5) days' notice in writing

(including email)ofthe proposed setoff and the holder ofsuch Allowed Claim does

 not object to the proposed setoff within thirty (30)days of receiving such notice. If

an objection is timely raised to a proposed setoff, the Liquidation Trustee may seek

relieffrom the Bankruptcy Court to effectuate the setoff. Neither the failure to effect

such a setoff nor the allowance ofany Claim under the Plan shall constitute a waiver

or release by the Estate or the Liquidation Trustee of any such Claims, rights, and

Causes of Action the Estate may have against such holder.

                     7.    Exemption from Transfer Taxes.

                     Pursuant to section 1146(a) of the Bankruptcy Code, the delivery,

 making, filing, or recording of any deed or other instrument of transfer, or the

issuance,transfer, or exchange ofproperty, under the Plan,including any deeds, bills

of sale, or assignments of any assets contemplated by the Plan, shall not be subject

to any stamp, real estate transfer, mortgage, recording, or other similar tax to the

maximum extent covered by section 1146 ofthe Bankruptcy Code.




617516v1119-110UKG
                                             -22-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 22 of 34
                      8.    Preservation and Application of Insurance.

                      The provisions of the Plan shall not diminish or impair in any manner

the enforceability of coverage of any insurance policies (and any agreements,

documents, or instruments relating thereto).

                      9.    Address for Delivery of Distributions.

                      Subject to Bankruptcy Rule 9010, any distribution or delivery to a

holder of an Allowed Claim shall be made at the address ofsuch holder as set forth

on the Schedules of Assets and Liabilities or on proofs of claim, which will be

transferred to the Claim Registers maintained by the Liquidation Trustee. If any

Distribution is returned to the Liquidation Trustee as undeliverable, no distributions

shall be made to such holder unless the Liquidation Trustee is notified of such

holder's then current address within sixty (60) days after such distribution was

returned. After such date, if such notice was not provided, a holder shall have

forfeited its right to such distribution, and the undeliverable distribution shall be

reallocated and distributed to holders of Allowed Claims in accordance with the

Plan. The Liquidation Trustee shall require any distributee to furnish to the

Liquidation Trustee in writing an Employer Identification Number or Taxpayer

Identification Number as assigned by the Internal Revenue Service and the

Liquidation Trustee may condition any distribution to any distributee upon receipt

of such identification number. If the Employer Identification Number or Taxpayer



617516v1119-110\JKG
                                               -23-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 23 of 34
Identification Number are not provided by the required deadline established by the

Liquidation Trustee, the claim of any distributee may be expunged and no

distribution will be issued by the Liquidation Trustee to such distributee. The

amounts owed to such holder shall be reallocated and distributed to holders of

Allowed Claims in accordance with the Plan.

                     10.   Federal Income Tax Consequences to the Debtors.

                     The Debtors do not anticipate that confirmation of the Plan will result

in the Debtors being assessed or owing any Federal Income Tax. Confirmation will

not trigger a taxable event.               Moreover, the elimination of intercompany

payables/receivables will not give rise to any cancellation of indebtedness income.

                     11.   Time Bar to Cash Payments.

                     Checks issued by the Liquidation Trustee in respect of Allowed Claims

shall be null and void if not negotiated within sixty (60) days after the date of

issuance thereof. Requests for reissuance of any check shall be in writing to the

Liquidation Trustee by the holder of the Allowed Claim to whom such check

originally was issued. Any such written claim in respect of such a voided check

must be received by the Liquidation Trustee on or before 60 days after the expiration

of the 60-day period following the date of issuance of such check. Thereafter, the

amount represented by such voided check shall irrevocably revert to the Estate and

be treated as Available Cash. Any Claim in respect of such voided check shall be



617515v1119-110UKG
                                               -24-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 24 of 34
discharged and forever barred from assertion against the Debtor, the Estate or the

Liquidation Trustee.


                      12.   Record Date for Distributions to Holders of Claims.

                      As of the close of business on the Confirmation Date, there shall be no

further changes in the record holders of claims. The Debtors or the Liquidation

Trustee, as applicable, shall have no obligation to recognize any transfer of claims

occurring after the Confirmation Date.


                      13.   Disputed Payments.

                      If any dispute arises as to the identity ofa holder of an Allowed Claim

who is to receive any distribution, the Liquidation Trustee may, in lieu of making

such distribution to such Person, make such distribution into an escrow account to

be held in trust for the benefit ofsuch holder and such distribution shall not constitute

property ofthe Estate. Such distribution shall be held in escrow until the disposition

thereof shall be determined by order of the Bankruptcy Court or other court of

competentjurisdiction or by written agreement signed by all ofthe interested parties

to such dispute.




617516v1119-11 OUKG
                                                -25-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 25 of 34
IV.      DISCHARGE; EFFECTS OF CONFIRMATION

                A.       DISCHARGE
                     Debtors shall not receive a discharge of debts to the extent and at the

time provided in § 1141(d), whether or not a party in interest has filed a proof of

claim or interest, or accepts this Plan, unless the court orders otherwise.

                B.       VESTING OF PROPERTY IN THE LIQUIDATING TRUST

                     On the Effective Date, all property of the bankruptcy Estates of the

Debtors will vest in the Liquidation Trust pursuant to § 1141(b) and (c), free and

clear of all claims and interests except as otherwise provided for in this Plan. The

property will include all Causes of Action, including the USDC Action, the HUFTA

Action and the TUFTA Action,and other avoidance claims and proceeds adjudicated

by the Liquidation Trustee.

                C.       PLAN CREATES NEW OBLIGATIONS

                     Except as otherwise provided in this Plan, the payment terms provided

for in this Plan constitute new contractual obligations that replace any payment terms

that existed prior to the Effective Date. Any allowed claim, legal or equitable,

secured, priority or unsecured will be transferred to the funds in the Liquidation

Trust and the Liquidating Trustee has the obligation to make all distribution as

provided for by the Plan and as approved by the Court.




617516v119-1101JKG
                                               -26-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 26 of 34
                D.        ACTIONS RESTRAINED

                     Creditors, interest holders and other parties in interest may not take any

 action to enforce pre-confirmation obligations, or any obligations due under this

Plan, so long as there is no in material default under this Plan (as defined below). If

there is a material default under this Plan, then any party in interest may move the

Court to take any action under the Plan or under the Bankruptcy Code. If this case

 is converted to chapter 7 at any time,then property will revest in the chapter 7 estate,

and the automatic stay will be reimposed upon the revested property only to the

extent that relieffrom stay was not previously granted by the court during this case.

 V.      GENERAL PROVISIONS

                     A.    CONDITIONS TO CONFIRMATION
                     The Plan may not be confirmed unless the Confirmation Order is

entered in a form reasonably acceptable to Hannan,as DIP lender and Exit Financing

lender.


                     B.    CONDITIONS TO OCCURRENCE OF THE EFFECTIVE DATE
                     The Effective Date for the Plan will not occur unless the Bankruptcy

Court shall have entered the Confirmation Order and it shall have become a Final

Order.




617516v1119-110UKG
                                                ;27-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 27 of 34
                     C.    MODIFICATION OF PLAN

                     The Plan Proponents may modify this Plan at any time before

confirmation, subject to § 1127 and Rule 3019(a), but in that event the court may

require a new disclosure statement and/or revoting on the Plan.                   The Plan

Proponents, the Liquidation Trustee or any creditor may seek to modify this Plan at

 any time after confirmation (1)ifthis Plan has not been substantially consummated

and (2) if the court authorizes the proposed modifications after notice and a hearing

(§ 1127(b)).


                     D.    CRAMDOWN

                     The Plan Proponents reserve the right to seek confirmation

notwithstanding the rejection of this Plan by one or more classes of creditors,

pursuant to § 1129(b).


                     E.    GOVERNING LAW AND BINDING EFFECT

                     Unless a rule of law or procedure is supplied by federal law (including

the Bankruptcy Code or Rules), the laws of the State of Hawai'i govern this Plan

and any agreements, documents, and instruments executed in connection with this

Plan, except as otherwise provided in this Plan. The rights and obligations of any

persons or entities named or referred to in this Plan shall be binding upon and shall

inure to the benefit of heir of such person or successors or assigns ofsuch entity.




617516v1119-110UKG
                                               -28-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 28 of 34
                      F.    QUARTERLY FEES
                      Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) after

confirmation shall be paid to the United States Trustee in accordance with that statute

 until entry ofa final decree, or entry ofan order ofdismissal or conversion to chapter

7,or until this Court enters an Order pursuant to Rule 3022.

                      G.    CLOSING CASE AND POST-CONF1RMATION STATUS REPORT

                      As soon as practicable under Rule 3022, the Liquidation Trustee shall

file a motion with the court to obtain a final decree to close this bankruptcy case,

unless good cause is shown to keep this case open. As long as this case is not closed,

the Liquidation Trustee must file quarterly status reports explaining what progress

has been made in making payments under the Confirmed Plan and the status of the

litigation. The status report must be served on the United States Trustee and those

parties who have requested special notice.

                      H.    SUBSTANTIAL CONSUMMATION

                      On the Effective Date, the Plan shall be deemed to be substantially

consummated under sections 1101 and 1127(b) ofthe Bankruptcy Code.

                      I.    RETENTION OF JURISDICTION

                      After confirmation, the court retains and may exercise jurisdiction over

proceedings concerning: (1) whether there is material default under this Plan,(2)

whether the time for performing any Plan obligation should be extended, (3)

adversary proceedings and contested matters pending as of the Effective Date or


617516v1119-110LIKG
                                                 -29-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 29 of 34
 specifically contemplated in this Plan or in the Disclosure Statement,(4) whether

 the case should be dismissed or converted to one under chapter 7, (5) any

 proceedings to allow or disallow claims or administrative expenses (the court will

 not review professional fees incurred after the Effective Date, unless otherwise

stated in attached exhibits to the Plan or Disclosure Statement),(6) settlements or

 compromises under Rule 9019, (7) any other proceedings, whether or not

commenced or contemplated as ofthe Effective Date, regarding the implementation,

 interpretation, or enforcement of this Plan or the administration of the bankruptcy

case or estate. This retention ofjurisdiction, however, will end no later than three

(3) years after the Effective Date,(b) as to any then-pending adversary proceeding

 or contested matter, when it is finally resolved by a judgment or order, or (c) until

the Liquidating Trust has distributed all of its proceeds.

                       DATED: Honolulu, Hawai`i, November 23,2020.


                                             AIJerrold K. Guben
                                            JERROLD K. GUBEN
                                            Attorney for Plan Proponents
                                            AGUPLUS LLC and AGU-V,INC.




617516v1519-1101.1KG
                                             -30-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 30 of 34
                    LIQUIDATING TRUST AGREEMENT

                              [To be provided]




6175160119-110UKG
8140666 5



U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 31 of 34
                               EXHIBIT A
                             (Claims Registry)




6175160‘19-110UKG


U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 32 of 34
                               EXHIBIT B
                           (Executory Contracts)




617516v1119-1101,3KG



U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 33 of 34
                                   SCHEDULE "1"
                            (List of Potential Defendants)

(1)       All defendants in the case of Hannan Ribiyou Kabushikigaisha v. Personal
          Representative ofthe Estate ofHisashi Teddy Uehara, et al., Civil No. 20-
          0000198 DEO(First Circuit, State of Hawaii);

(2)       All defendants in the case of Hannan Ribiyou Kabushikigaisha v. Personal
          Representative ofthe Estate ofHisashi Teddy Uehara, et aL, No. 20-DCV-
          272740 in the District Court for the 434th Judicial District of Fort Bend
          County, Texas; and

(3)       All defendants in the case of AguPlus, LLC, et al. v. Finance Factors
          Limited, Adversary No. 20-90013(Bankr. D. Hawaii).

(4)       All parties in the case ofIn re Estate ofHisashi Uehara aka Hisashi Teddy
          Uehara, Case No. 20- CPR-034205(District Court for the 434th Judicial
          District of Fort Bend County, Texas)

(4)       Adair Myers Graves Stevenson

(5)       Kenichi Yagi

(6)       Grant Kidani

(7)       Kidani Law Firm

(8)       Eiger LLC

This Schedule is subject to further revisions and additions before confirmation of
the Plan.




617516v1119-1101-1KG


U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 410 Filed 11/23/20 Page 34 of 34
